National Union Fire Insurance Company of Pittsburgh, Pa. A capital stock company POLICY NUMBER:01-824-39-58 REPLACEMENT OF POLICY NUMBER:N/A INVESTMENT COMPANY BLANKET BOND DECLARATIONS: ITEM 1. Name of Insured: DOUBLELINE EQUITIES SMALL CAP GROWTH FUND (herein called Insured) DOUBLELINE EQUITIES GROWTH FUND DOUBLELINE EQUITIES TECHNOLOGY FUND Principal Address: 333 S. GRAND AVENUE, 18th FL LOS ANGELES, CA 90071-1504 ITEM 2. Bond Period: from 12:01 a.m. March 13, 2013 to March 31, 2014 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. ITEM 3.
